Citation Nr: 9900480	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
coronary artery disease, status post coronary artery bypass 
graft, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to 
December 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in April 1996, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his service-
connected heart disorder is of such severity as to warrant an 
increased disability evaluation.  He argues that his heart 
disability should be evaluated at the 100 percent level.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that entitlement to a 100 
percent disability evaluation for coronary artery disease, 
status post coronary artery bypass graft is warranted.


FINDING OF FACT

The appellants heart disorder is manifested by complaints of 
shortness of breath and severe angina with exertion and is 
productive of a severe functional impairment which renders 
the appellant unable to engage in gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
coronary artery disease, status post coronary artery bypass 
graft are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7017-7005 
(1997, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellants claim for an 
increased disability evaluation for coronary artery disease, 
status post coronary artery bypass graft is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Furthermore, 
the Board notes that although an increased evaluation was 
granted by the RO in May 1998, the claim for an increased 
rating continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See also AB v. Brown, 6 Vet App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1998).  The average 
impairment is set forth in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in C.F.R. Part 4, which includes 
Diagnostic Codes which represent particular disabilities.  
The pertinent Diagnostic Codes and provisions will be 
discussed below as appropriate.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates, the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Peyton v. Derwinski, 1 Vet.App. 282 
(1991).  In this case, the Board has reviewed the entire 
record; however, the Board finds the most recent evidence to 
include the VA examination report dated in March 1998, Social 
Security Administration reports dated in 1997,  and treatment 
reports from the University of Alabama at Birmingham dated in 
1996, to be most probative of the current nature and extent 
of the service-connected cardiovascular disability.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994). 

Review of the appellants claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3d. 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Factual Background

The record reflects that, in 1996, the appellant was seen at 
the University of Alabama at Birmingham, Division of 
Cardiovascular Disease for progressively worsening congestive 
symptoms including orthopnea, paroxysmal nocturnal dyspnea 
and dyspnea on exertion.  On August 9th, 1996, the appellant 
underwent cardiac catheterization which revealed left 
ventricular dysfunction, and three vessel obstructive 
coronary artery disease.  There was 100 percent stenosis of 
the left anterior descending coronary artery, 90 percent 
stenosis of the first obtuse marginal branch, and 100 percent 
stenosis of the proximal right coronary artery.  

On August 12th, 1996, the appellant was examined by VA for 
compensation purposes.  He reported complaints of shortness 
of breath when lifting things or with exertion.  He indicated 
that there was no shortness of breath at rest.  He further 
noted that he had recently developed chest pain while walking 
and underwent catheterization, as noted above.  On 
examination the heart demonstrated a regular rate and rhythm 
with a very soft systolic ejection murmur at the left sternal 
border.  His heart rate was 72 and electrocardiogram from 
January 1996, revealed normal sinus rhythm with occasional 
premature ventricular contractions of the left lateral branch 
block and left axis.  X-ray examination of the chest revealed 
mild cardiomegaly.  The diagnosis was severe coronary artery 
disease.  The examiner noted that the appellant was status 
post coronary arterial bypass grafting times two and that the 
grafts were found to have become totally occluded.  The 
examiner further noted that the appellant was under 
evaluation for balloon angioplasty.

Based upon the findings noted within the University of 
Alabama at Birmingham treatment reports as well as the VA 
examination and treatment reports, the Social Security 
Administration concluded in December 1996 that the appellant 
was disabled as a result of his ischemic heart disease and 
heart failure.

In March 1998, the appellant again underwent examination by 
VA for compensation purposes.  He reported complaints of 
shortness of breath whenever he was in a hurry and noted that 
he had not attempted to do any work in the past year because 
of angina.  He indicated that the angina was severe on 
exertion and that the most strenuous exercise he could do was 
walking.  On physical examination, the point of maximal 
impulse was the 6th interspace outside the midclavicular 
line.  Heart rhythm was regular with no murmurs.  The 
examiner commented that the appellant appeared to be severely 
impaired with respect to the extent of his activity and the 
diagnosis was coronary heart disease, post operative coronary 
artery bypass graft time two, hypertensive cardiovascular 
disease.  In a subsequent statement, a VA physician noted 
that:

The patient (appellant) is being followed 
regularly in the cardiology special 
clinic at the Birmingham VA Medical 
Center and has all the necessary tests 
and follow-up.  Examination is done 
routinely.  Because of the severity of 
his angina and dyspnea, he is seriously 
impaired to the extent that he is unable 
to walk rapidly or climb steps or do any 
kinds of activity.  In my opinion, he is 
unable to engage in any sort of gainful 
employment because of these limitations.

In May 1998, a VA echocardiography report noted that the 
appellants left ventricle was severely enlarged and that 
segmental abnormalities were present with severe global 
dysfunction.  The left ventricle ejection fraction was 
measured a 30 percent.

Analysis

The appellants coronary artery disease, status post bypass 
grafting, is currently evaluated pursuant to Diagnostic Code 
7017.  During the pendency of this appeal, the applicable 
rating criteria for cardiovascular disorders, 38 C.F.R. 
§ 4.104 et seq., was amended effective January 12th, 1998.  
See 62 Fed. Reg. 65,207-65244 (December 11, 1997).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

In this case, the Board finds that the facts dictate that the 
regulations in effect prior to January 12th, 1998, are more 
favorable to the appellant.  Specifically, evaluations for 
coronary artery bypass grafting prior to the regulatory 
amendment were initially rated pursuant to Diagnostic Code 
7017.  After the expiration of the first post-surgery year, 
the disability then is evaluated as arteriosclerotic heart 
disease pursuant to Code 7005.  Under Code 7005, where there 
are chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
is precluded, a 100 percent evaluation is warranted.

The evidence of record, when viewed in light of the above 
criteria, is deemed sufficient to warrant a 100 percent 
disability evaluation.  The appellant has dyspnea and severe 
angina with minimal exertion.  His service-connected coronary 
artery disease has consistently been characterized as severe 
in nature requiring two bypass surgeries, of which the grafts 
have recently been found to be totally occluded, and in March 
1998, a VA physician concluded that the appellant was unable 
to pursue any gainful employment as a result of his 
cardiovascular disability.  In addition, in May 1998, VA 
echocardiography revealed the presence of severe functional 
impairment of the appellants heart to include a left 
ventricular ejection fraction of 30 percent.

Accordingly, entitlement to a 100 percent disability 
evaluation for coronary artery disease, status post bypass 
graft is warranted.


ORDER

A 100 percent disability evaluation for coronary artery 
disease, status post bypass graft is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
